DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 1, 2020, has been entered.  Claims 1, 2, 7, 8, 11-17, 19-23 and 25 are currently pending in the application.  Claims 23 and 25 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 9, 10 and 18 have been cancelled.  All previous rejections of claims 9, 10 and 18 have been withdrawn in view of the cancellation of claims 9, 10 and 18.

Claim Objections

Claim 2 is objected to because of the following informalities:  line 2 change “insolbule” to “insoluble”.  Appropriate correction is required.



Drawings

The drawings are objected to because Figures 1A, 1B, 2A and 2B lack labels on the x- and y-axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims a “fiber component comprising a soluble fiber source and an insoluble fiber source, where the fiber component comprises a combination of pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace and where the fiber component comprises a weight ratio of the soluble fiber source to insoluble fiber source of from about 1:20 to about 1:2”.  Where the claim requires the fiber component to comprise all of pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace, but does not indicate whether these fiber sources provide insoluble fiber, soluble fiber, or both, it is unclear how the “fiber component” is to be accounted for in determining the weight ratio of soluble fiber source to insoluble fiber source.  For purposes of examination, the presence of pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace in any relative amounts will be considered to satisfy the ratios of soluble fiber source to insoluble fiber source recited in claims 1 and 2.
In claims 15 and 17, it is not clear what the terms “active content” represents.  For purposes of examination, claim 15 will be considered to limit the hydrolyzed animal or plant protein to from about 25% to about 45% by weight of the pet food composition.  Claim 17 will be considered to claim the pet food comprising the fish oil in an amount ranging from about 0.5 to about 2.5 wt. %.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11, which states that the polyphenol source comprises a flavonoid or a phenolic acid and claim 12, which states that the polyphenol source provides a polyphenol from a group, are not considered to further limit claim 1 given that claim 1 now recites a specific polyphenol source that would provide a flavonoid or phenolic acid according to claim 11 and a polyphenol according to claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 7, 8, 11-17 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-17 of copending Application No. 16/067,238 (reference application) in view of Yamka et al. (US 8,057,828). Both the instant application and the copending claims are to a controlled release pet food composition comprising a soluble fiber source and an insoluble fiber source in the same ratios.  The fiber sources in both applications include cranberry pomace, citrus pulp, beet pulp.  Both pet foods are taught to further comprise a source of hydrolyzed animal protein that is chicken liver, and a polyphenol source that is a combination of cranberry pomace, pomegranate extract, and green tea extract.  Both applications claim the pet food in the form of a matrix that is extruded and dried and “adapted to deliver” the polyphenol source to a dog or cat.  The copending claims are silent to flax seed as a fiber source.  However, Yamka et al. teach that flax seed is a source of fiber known to be included in pet foods, along with citrus pulp, beet pulp and cranberry (col. 7 lines 1-15).  Therefore, as the claimed flax seed is taught to be interchangeable with the fibers recited in the copending claims, it would have been obvious to have included flax seed in the copending claims and arrive at the instant invention.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a pet food composition containing a variety of fiber sources.  Regarding the amounts of claims 19-22, given that the copending claims are to the same ratios of soluble fiber and insoluble fiber as .
This is a provisional nonstatutory double-patenting rejection.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 7, 8, 11, 12, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Perlman et al. (US 2008/0044539).
Regarding claims 1, 2, 7 and 8, Altom et al. teach an extruded and dried pet food composition that includes protein and fiber (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells, which are a source of insoluble fiber [0032].  Altom et al. teach the pet food further comprises other sources of poorly-fermentable fibers including cellulose, hemicellulose and cellulose ethers (i.e., cellulosic material) [0047].  The pet food of Altom et al. is also taught to comprise fermentable (i.e., soluble) fibers including tomato pomace, beet pulp and citrus pulp [0046].  
Altom et al. is silent as to the pet food comprising flax seed.  Altom et al. teaches the pet food may comprise cranberries [0063], but does not specifically teach cranberry pomace, or the polyphenol sources cranberry pomace, pomegranate extract and green tea extract.
Regarding the flax seed, Yamka et al. teach that flax seed is a source of fiber known to be included in pet foods, along with citrus pulp, beet pulp and cranberry (col. 7 lines 1-15).
Regarding the cranberry pomace, Capodieci teaches cranberry pomace as a source of fiber in pet food (e.g., p. 6 SWP Formula 2, p. 7 SWP Formula 5).
Therefore, as the claimed flax seed and cranberry pomace are taught in the prior art as sources of fiber known to be included in pet foods, where Altom et al. teach the presence of both soluble and insoluble fibers in the pet food, it would have been obvious to have included flax seed and cranberry pomace as additional fiber sources in the pet food of Altom et al. and arrive at the claimed invention.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a pet food composition containing a variety of fiber sources as these claimed fiber sources were known to be included in pet foods before the instant invention.
Altom et al. teach that the pet food may comprise antioxidants [0058].
Perlman et al. teach green tea extract, cranberry pomace and pomegranate extract as sources of polyphenolic antioxidants [0096, 0113].
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included cranberry pomace, pomegranate extract and green tea extract as these three ingredients are known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants, as is recognized in the art.  Therefore, the inclusion of the claimed polyphenol sources is considered to be obvious over the prior art.
Regarding the ratio of soluble fiber to insoluble fiber, Altom et al. teach that the nut shell (i.e., insoluble fiber) is present at up to 20 or 30 or 50% by weight of the pet food composition [0038], while the supplemental fiber, which includes the soluble fiber, is present from about 5 to 20% by weight of the pet food [0043].  These amounts for 
Where the combination of references discloses the same compounds or ingredients in the extruded kibble or core matrix, then the preamble has been met.  As for the “wherein” clause, since the references disclose fiber ingredients and a polyphenol source as claimed, the polyphenol would have been delivered to the lower GI tract whenever it will be ingested by the dog or cat.  Note that the claims being examined are product claims and the wherein clause appears to be directed to a future event and the result of such an event occurring.
Regarding claims 11 and 12, where the combination of Altom et al., Yamka et al. and Perlman et al. teaches polyphenol sources as required by claim 1, claims 11 and 12 are also considered to be met.  The polyphenol sources of the prior art contain flavonoids and/or phenolic acids as claimed.
Regarding claims 16 and 17, Altom et al. teach DHA sourced from fish oils for use in the pet food composition.  The DHA is to be present at at least about 0.15% of the pet food composition, encompassing and thereby rendering obvious the claimed range [0064].
Regarding claims 19-22, Altom et al. teach the pet food comprising from about 0.5% to about 10% by weight of pecan nut shell, which overlaps and thereby renders obvious the claimed ranges [0038].  They also teach citrus pulp and beet pulp as 
Yamka et al. teach flax seed as a source of fiber in pet food to be interchangeable with citrus pulp and beet pulp as set forth above with regard to claim 1.  Therefore, where Altom et al. teach that the total supplemental fiber source is present from about 5% to 20% by weight of the pet food [0043], it would have been obvious to have additionally included flax seed as a fiber source to provide the total supplemental fiber in an amount falling within the claimed range and where the total of beet pulp, citrus pulp and flax seed is within the range taught by Altom et al.
The examples of Capodieci teach cranberry pomace as a source of fiber in pet food at amounts of 1.82 and 2.00 % by weight of the pet food (e.g., p. 6 SWP Formula 2, p. 10 SWP Formula 7).  These amounts fall within the range of claim 19, and are close to the amounts of claims 20-22.  Where Capodieci teaches the cranberry pomace provides fiber, and where Altom et al. teach the adjustment of the amounts of fiber in the pet food and speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at amounts as claimed through no more than routine experimentation.  Further, given that the components in claims 19-22 are taught in the prior art as sources of fiber known to be included in pet foods, the claimed amounts are not considered to represent an unobvious contribution over the prior art.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Perlman et al. (US 2008/0044539) as applied to claim 1 above, and in further view of Josephson et al. (US 2008/0299286).
Modified Altom et al. teaches a pet food as detailed above with regard to claim 1.  Regarding claims 13-15, Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054].  However, Altom et al. is silent as to the pet food composition comprising a hydrolyzed protein as claimed.
Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].
Therefore, where Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Response to Arguments

Applicant's arguments filed December 1, 2020, have been fully considered.
Applicant argues that the term “active” is clear when the claim is read in light of the specification (Remarks, p. 7).
The examiner disagrees.  It is unclear what applicant considers the “active” portion of the hydrolyzed protein or fish oil compared with the entirety of the protein or fish oil that is present in the pet food composition.  Looking to the specification at [0020-0021] compared with the Table 1, the range for the “active” content appears to be the same as the ranges for fish oil and hydrolyzed liver in the pet food.  Therefore, it remains unclear what would be considered an “inactive” portion of these ingredients.
Applicant argues that the claim amendments render the instant claims patentably distinct from those of application serial no. 16/067,238 (Remarks, p. 8).
This argument is not persuasive.  The amendments to the instant claims and the copending claims are not sufficient to overcome the ODP rejection where both applications claim a pet food composition comprising pecan fiber as an insoluble fiber source, the same components for the polyphenol source, and hydrolyzed chicken liver as the hydrolyzed protein source.
Applicant’s arguments with respect to the prior art rejections (Remarks, pp. 8-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.